Wi-ieeler, J.
The act of 184G, section 151, (Hart. Dig., p. 495,) provides that “no injunction to stay an execution shall be granted,‘but within six months after the judgment is obtained,” &c.
The injunction in this case was not granted within six months after the rendition of either judgment sought to be enjoined, and the party applying for the writ has not brought his case within any of the exceptions contained in (ho statute. The grounds upon which it was sought appear to have existed wilhin (lie knowledge of the party when the judgments were rendered, and no excuse is offered for not having made his application within the time prescribed by the law. The injunction was granted manifestly against law. That being (he sole object of the suit, upon its dissolution the case was rightly dismissed. Nothing remained to be litigated between the parties in that case. And it is unnecessary now to inquire whether, had the petition been filed in time it disclosed any valid grounds of relief against the judgment.
We are of opinion that there is no error in the judgment, and that it be affirmed.
Judgment affirmed.